              Case:20-00325-swd                 Doc #:1210 Filed: 10/26/2020                      Page 1 of 36




                           IN THE UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF MICHIGAN

    In re:                                                             Chapter 11

    INTERLOGIC OUTSOURCING, INC., et al.,1                             Case No. 20-00325-swd

                     Debtors.                                          (Jointly Administered)



SUMMARY COVER SHEET FOR FIRST INTERIM APPLICATION OF ICE MILLER
LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
    FOR ALLOWANCE OF INTERIM COMPENSATION FOR PROFESSIONAL
 SERVICES RENDERED AND REIMBURSEMENT OF ACTUAL AND NECESSARY
  EXPENSES INCURRED FROM AUGUST 23, 2019 THROUGH AUGUST 31, 2020

                                   Name of applicant                                                  Ice Miller LLP
                                    Name of client                                              The Official Committee of
                                                                                                   Unsecured Creditors
                    Time period covered by this fee statement                                  August 23, 2019 through and
                                                                                                including August 31, 2020
                    Total compensation sought this period                                             $2,665,399.21
                      Total expenses sought this period                                                 $44,687.30
                               Petition dates                                                    August 10 and 11, 2019
      Date of order approving employment (and effective retention date)                         October 30, 2019 (retention
                                                                                                authorized retroactive as of
                                                                                                    August 23, 2019)
           Total compensation approved by interim order to date                                             $0
              Total expenses approved by interim order to date                                              $0
                      Total compensation paid to date                                                 $1,494,698.30
                        Total expenses paid to date                                                     $35,752.15
           Blended hourly rate in this application for all attorneys                                     $575.07
         Blended hourly rate in this application for all timekeepers                                     $551.54
        Compensation sought and already paid pursuant to a monthly
                                                                                                        $1,494,698.30
          compensation order but not yet allowed by interim order
    Expenses sought and already paid pursuant to a monthly compensation
                                                                                                          $35,752.15
                 order but not yet allowed by interim order
     Are any rates higher than those approved or disclosed at retention?                          Yes – see Paragraph 10
                                                                                               regarding annual rate changes.




1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems, LLC (9477); IOI West, Inc.
(1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn, Inc. (3473). The location of the
Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.


                                                                 1
                  Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020           Page 2 of 36




                           TIMEKEEPERS INCLUDED IN FEE APPLICATION

         The professionals who rendered services in these Chapter 11 Cases during the
    Compensation Period are:

                                                                     HOURLY         TOTAL
  NAME OF              POSITION                           YEAR                                   TOTAL
                                       DEPARTMENT                    BILLING        HOURS
PROFESSIONAL           2019/2020                        ADMITTED                              COMPENSATION
                                                                      RATE          BILLED
                                                         J.D. 2019
   Abramowitz,                                            (NY bar
                        Associate         Business
     Chelsea                                             admission
                                                          pending)   $375 (2020)      142.6       $53,475.00
                                       Bankruptcy and
 Acquaviva, John        Paralegal        Financial          NA       $395 (2019)
                                        Restructuring                $405 (2020)      631.5       $254,179.50
                                                                     $460 (2019)
 Anderson, Daniel     Senior Counsel     Litigation         1993
                                                                     $495 (2020)      546.2       $265,451.50
                                       Bankruptcy and
                       Associate/
 Cannizzaro, John                        Financial          2009     $345 (2019)
                       Of Counsel
                                        Restructuring                $365 (2020)      554.1       $197,699.25
                                       Bankruptcy and
   Crist, Tyson          Partner         Financial          1999     $475 (2019)
                                        Restructuring                $495 (2020)      36.7        $17,782.50
Dahmann, Kristina       Associate        Litigation         2013     $365 (2019)
                                                                                       3.2         $1,168.00
                        Associate        Litigation         2015     $395 (2020)
 DeGroote, Jessa                                                                      14.1         $5,569.50
                                       Bankruptcy and
 DeLucia, Louis          Partner         Financial          1958     $755 (2019)
                                        Restructuring                $790 (2020)      962.7       $722,297.50
                                       Bankruptcy and
                                                                     $715 (2019)
 Fiedler, Alyson         Partner         Financial          2000
                                                                     $750 (2020)
                                        Restructuring                                 738.2       $535,807.25
 Gasper, George          Partner         Litigation         2004     $550 (2020)
                                                                                      195.2       $107,360.00
                                       Bankruptcy and
 Giampolo, John          Partner         Financial          2004     $650 (2019)
                                        Restructuring                $685 (2020)      111.8       $75,123.50
                  Senior Counsel/                                    $595 (2019)
Hokanson, Jeffrey                         Business          1989
                      Partner                                        $625 (2020)      206.2       $114,598.25
                     Librarian/
 Jacobs, Valeri                             N/A             NA
                  Paraprofessional                                   $275 (2019)       1.6         $456.50
                                                                     $415 (2019)
   Joris, Wendy         Paralegal        Litigation         NA
                                                                     $365 (2020)      66.4        $25,446.00
                                       Bankruptcy and
   Ott, Michael        Of Counsel        Financial          2007     $415 (2019)
                                        Restructuring                $435 (2020)      583.9       $253,612.50
                                                                     $580 (2019)
 Polatsek, Daniel        Partner         Litigation         1996
                                                                     $610 (2020)      129.3       $78,426.00
                                                                     $265 (2019)
Srivastava, Kishala     Associate        Litigation         2019
                                                                     $275 (2020)       4.9         $1,302.50




                                                        2
                   Case:20-00325-swd            Doc #:1210 Filed: 10/26/2020             Page 3 of 36



                                         Bankruptcy and
  Swetnam, Daniel        Partner           Financial            1982       $560 (2019)
                                          Restructuring                    $590 (2020)      249.6       $146,616.00
                                         Bankruptcy and
     Torf, Jason         Partner           Financial            1998
                                          Restructuring                    $525 (2019)       14.2           $7,455.00
       Total:                                                                               5192.4      $2,863,826.25
     * Amounts calculated before application of any travel time reduction and $187,797.04 courtesy discount
     discussed in paragraph 52.


                             TOTAL FEES FOR THE COMPENSATION PERIOD
                                                                       TOTAL
                                                   BLENDED
                   PROFESSIONALS                                       HOURS             TOTAL COMPENSATION
                                                 HOURLY RATE
                                                                       BILLED
Partners                                              $682.88           2,643.9             $1,805,466.00
Associates                                            $373.27            164.8                 $61,515.00
Senior Counsel                                        $486.00            546.2               $265,451.50
Of Counsel                                            $396.58            1,138               $451,311.75
All Attorneys:                                        $575.07           4,492.9             $2,583,744.25
Paralegals/Paraprofessionals:                         $400.40            699.5               $280,082.00
All Professionals:                                    $551.54          5,192.40             $2,863,826.25
     * Amounts calculated before application of any travel time reduction and $187,797.04 courtesy discount
     discussed in paragraph 52.


                                COMPENSATION BY PROJECT CATEGORY

                                                                       TOTAL HOURS
                     PROJECT CATEGORY                                                                         AMOUNT
                                                                         BILLED
Asset Analysis and Recovery (.00002)                                              3070.2                    $1,656,118.00
Asset Disposition (.00003)                                                         151.6                      $97,162.50
Avoidance Action Analysis (.00005)                                                 301.3                     $154,884.50
Case Administration (.00008)                                                        486                      $269,863.00
Claims Administration and Objections (.00009)                                       24.3                      $14,169.50
Employee Benefits and Pensions (.0011)                                              38.8                      $24,515.00
Employment and Fee Applications (.00012)                                           370.8                     $133,269.46
Employment and Fee Applications and Objections (.00013)                             22.6                      $13,699.00
Financing and Cash Collateral (.00014)                                             142.2                      $87,440.50
Meetings and Communications with Creditors (.00015)                                 29.9                      $18,425.00
Non-Working Travel (.00016)                                                        143.2                      $54,470.75




                                                           3
                   Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020         Page 4 of 36




Plan and Disclosure Statement (.00017)                                         57.9                     $42,095.50
Relief from Stay and Adequate Protection (.00019)                             166.9                     $99,286.00
Totals:                                                                    5,005.70                  $2,665,399.21
     * Amounts calculated after application of any travel time reduction and $187,797.04 courtesy discount
     discussed in paragraph 52.


                                              EXPENSE SUMMARY

                          EXPENSE CATEGORY                                 AMOUNT
     Courier Charges & Postage (including Fedex)                                      $2,234.84
     Filing Fees                                                                      $831.00
     Business Meals                                                                   $517.17
     Other Expenses                                                                   $922.65
     Process Servicer                                                                 $1,569.06
     Court Reporter Fees for Depositions, Transcripts, Remote
                                                                                   $20,293.18
     Conferences/Hearings
     Lien Searches                                                                    $3,340.46
     Travel Expenses (Hotel and Transportation)                                    $14,913.19
     Photocopies                                                                       $65.75

     Legal Research Expense – WESTLAW & Access Indiana
                                                                                       $0.00
     Research (no charge)

      Total:                                                                       $44,687.30




                                                            4
               Case:20-00325-swd                Doc #:1210 Filed: 10/26/2020                      Page 5 of 36




                           IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MICHIGAN

    In re:                                                             Chapter 11

    INTERLOGIC OUTSOURCING, INC., et al.,1                             Case No. 20-00325-swd

                     Debtors.                                          (Jointly Administered)



      FIRST INTERIM APPLICATION OF ICE MILLER LLP AS COUNSEL TO THE
     OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ALLOWANCE OF
     INTERIM COMPENSATION FOR PROFESSIONAL SERVICES RENDERED AND
    REIMBURSEMENT OF ACTUAL AND NECESSARY EXPENSES INCURRED FROM
                  AUGUST 23, 2019 THROUGH AUGUST 31, 2020

             Ice Miller LLP (“Ice Miller”), as counsel to The Official Committee of Unsecured

Creditors, (the “Committee”), hereby submits this First Interim Application of Ice Miller LLP as

Counsel to the Official Committee of Unsecured Creditors for Allowance of Interim Compensation

for Professional Services Rendered and Reimbursement of Actual and Necessary Expenses

Incurred from August 23, 2019 through August 31, 2020 (the “Application”), and pursuant to the

Court’s Order Establishing Procedures for Interim Compensation (the “Interim Compensation

Procedures Order”) [Dkt. No. 894] requests that the Court approve this Application and authorize

the allowance and payment on an interim basis compensation for professional services performed

by Ice Miller and reimbursement its actual and necessary expenses for the period commencing

August 23, 2019 through August 31, 2020 (the “Compensation Period”). In support of this

Application, Ice Miller respectfully states as follows:




1         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
include: Interlogic Outsourcing, Inc. (1273); IOI Payroll Services, Inc. (1202); TimePlus Systems, LLC (9477); IOI West, Inc.
(1405); Lakeview Technology, Inc. (1451); Lakeview Holdings, Inc. (7589); and ModEarn, Inc. (3473). The location of the
Debtors’ headquarters is: 1710 Leer Drive, Elkhart, Indiana 46514.


                                                                 5
            Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020          Page 6 of 36




                                     Preliminary Statement

       1.      Ice Miller serves as the Committee’s co-counsel in these jointly administered

chapter 11 cases (the “Chapter 11 Cases”). The Debtors originally filed their petitions for relief in

the United States Bankruptcy Court for the Northern District of Indiana (the “Indiana Bankruptcy

Court”). On January 21, 2020, the Indiana Bankruptcy Court entered an order transferring the

Chapter 11 Cases to this Court. During the Compensation Period, Ice Miller provided advice and

services to the Committee related to the Chapter 11 Cases as described below.

       2.      Ice Miller’s efforts to advise and represent the Committee in these Chapter 11 Cases

during the Compensation Period were necessary and of substantial benefit to the Committee’s

discharge of its powers and duties in these Chapter 11 Cases. The professional services performed

and expenses incurred were actual and necessary to advise on and defend the Committee’s claims,

duties, rights, and obligations in these Chapter 11 Cases; represent and advise the Committee with

respect to the Debtors’ sale of assets; investigate the Debtors’ operations and assets and the claims

arising out of the prepetition check-kiting scheme engaged in by the Debtors’ pre-petition

principal, Najeeb Ahmed Khan (“Khan”); analyze and respond to the Debtors’ motions for post-

petition financing, executory contract and lease assumption and rejection, and related relief;

conduct plan and settlement negotiations with all stakeholders, including KeyBank National

Association, Wells Fargo, N.A., and others; participate in the mediation and negotiate the

settlement and compromise of the martial support claims of Nancy Khan, Khan’s non-debtor

spouse; and provide all other services necessary for the Committee to perform its function in these

Chapter 11 Cases. In light of the nature of these cases, Ice Miller’s charges for professional

services performed and expenses incurred are reasonable under the applicable standards. Ice




                                                 6
            Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020        Page 7 of 36




Miller respectfully requests that the Court approve this Application and allow interim

compensation for professional services performed and reimbursement for expenses as requested.

       3.      This Application has been prepared in accordance with sections 105(a), 330, 331

and 503(b)(1)(A) of title 11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Order Authorizing the

Retention and Employment of Ice Miller LLC as Co-Counsel for the Official Committee of

Unsecured Creditors Nunc Pro Tunc to August 23, 2019 (the “Retention Order”) [Dkt. No. 441],

the Indiana Bankruptcy Court’s Guidelines for Compensation for Services and Reimbursement of

Expenses of Professionals in Cases Pending in Bankruptcy Court before Judge Harry C. Dees, Jr.

(the “Indiana Guidelines”), and the U.S. Trustee Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger

Chapter 11 Cases, effective June 11, 2013 (the “UST Guidelines”). Though the Chapter 11 Cases

were before the Indiana Bankruptcy Court during the period covered by this Application, Ice Miller

has also prepared this Application in accordance with LBR 2016-2 and this Court’s Memorandum

Regarding Allowance of Compensation and Reimbursement Of Expenses for Court-Appointed

Professionals (the “Local Guidelines,” and, together with the Indiana Guidelines and the UST

Guidelines, the “Fee Guidelines”).

       4.      The Committee’s Chairperson, Kim Barrier of the Center for the Homeless, Inc.,

has been given the opportunity to review the Application and has approved the compensation and

reimbursement of expenses requested herein.

                            Factual Background and Jurisdiction

       5.      Between August 10 and 11, 2019 (the “Petition Dates”), the Debtors filed voluntary

petitions for relief under chapter 11 of the United States Code (as amended, the “Bankruptcy




                                                7
             Case:20-00325-swd      Doc #:1210 Filed: 10/26/2020         Page 8 of 36




Code”). On August 16, 2019, the Indiana Bankruptcy Court ordered the joint administration of

these Chapter 11 Cases [Dkt. No. 101]. The Debtors remain in possession and control of their

assets as debtors-in-possession, and no trustee or examiner has been appointed.

       6.       The United States Trustee filed its Appointment and Notice Appointing Unsecured

Creditors’ Committee on August 22, 2019 [Dkt. No. 148] and its Amended Appointment and

Notice Appointing Unsecured Creditors’ Committee on August 27, 2019 [Dkt. No. 190], by which

it appointed the Committee to serve in these Chapter 11 Cases pursuant to the authority granted

by 11 U.S.C. § 1102.

       7.       On October 30, 2019, the Indiana Bankruptcy Court entered the Retention Order

by which it authorized the Committee to retain Ice Miller as its co-counsel [Dkt. No. 441], along

with the firm of Hammerschmidt, Amaral & Jonas (“HAJ”).

       8.       On March 11, 2020, the Court entered the Interim Compensation Procedures Order.

       9.       The Committee and Ice Miller have agreed that Ice Miller shall be compensated on

an hourly basis plus reimbursement of actual and necessary expenses incurred, and that all

allowances of fees and expenses be paid as allowed by the Court.

       10.      At engagement, Ice Miller informed the Committee that the normal hourly billing

rates of professionals employed by Ice Miller ranged from $285 to $875 per hour for attorneys,

and $220 to $430 per hour for paralegals, subject to increase in the future with notice and Court

approval. The standard rates of Ice Miller’s professionals changed on January 1, 2020. The normal

hourly billing rates of professionals employed by Ice Miller now range from $240 to $835 per hour

for attorneys, and $225 to $405 per hour for paralegals. Hourly rate differences for professionals

who billed in both 2019 and 2020 are reflected in the summary above. Any rate increase is in-line

with increases for other professionals within the firm, within Ice Miller’s geographic area, and




                                                8
             Case:20-00325-swd      Doc #:1210 Filed: 10/26/2020          Page 9 of 36




within the type of practice each attorney is involved in. Ice Miller respectfully requests that the

Court approve compensation for fees incurred after January 1, 2020 at each professional’s annually

adjusted hourly rate.

       11.      Ice Miller advised the Committee that, from time to time and as appropriate, Ice

Miller may utilize other attorneys, paraprofessionals, and clerks at rates usual and customary for

the types of services to be performed. Ice Miller sometimes charges different rates depending

upon the locality in which an engagement is taking place. The rates charged for each Ice Miller

professional and paraprofessional in this engagement are equal to or lower than the rates each such

professional or paraprofessional would charge in the locality in which he or she is based. The fees

charged by Ice Miller are usual and customary for the work performed, reasonable based upon its

capabilities and the market range for comparable firms, and squarely in-line with the fees routinely

allowed in cases in the Sixth and Seventh Circuits.

       12.      Ice Miller also advised the Committee that, in addition to the hourly billing rates

set forth above, Ice Miller customarily charges its clients for various non-overhead ancillary

services, costs and expenses incurred, including photocopying, postage and other service costs,

computer research, mileage, travel expenses, and other disbursements specifically applicable to

the services provided to the Committee.

       13.      Ice Miller has agreed to charge $0.15 per page for standard black and white copies,

$0.50 per page for standard color copies, and $1.00 per page for facsimile transmissions.

       14.      The Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334. Venue lies properly in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

core proceeding pursuant to 28 U.S.C. § 157(b) (2).




                                                 9
           Case:20-00325-swd       Doc #:1210 Filed: 10/26/2020          Page 10 of 36




                               Summary of Prior Compensation

       15.     This Application is the first interim application filed by Ice Miller seeking the

interim approval of fees and expenses pursuant to the Interim Compensation Procedures Order.

       16.     On March 13, 2020, Ice Miller filed its First Monthly Fee Statement of Ice Miller

LLP as Counsel to the Official Committee of Unsecured Creditors for Payment of Compensation

and Reimbursement of Expenses Incurred from August 23, 2019 through January 31, 2020 [Dkt.

No. 903] (the “First Fee Statement”). Through its First Fee Statement, Ice Miller requested interim

allowance of $993,828.25 in fees and $18,192.51 in expenses incurred for the period beginning

August 23, 2019 through January 31, 2020; and payment of $795,062.60 (representing 80% of the

fees to be allowed) and $18,192.51 (representing 100% of expenses to be allowed) for a total

distribution of $813,255.11 in accordance with the Interim Compensation Procedures Order. No

party objected, and on April 10, 2020, Ice Miller received the sum of $813,255.11 from the

Debtors.

       17.     On April 8, 2020, Ice Miller filed its Second Monthly Fee Statement of Ice Miller

LLP as Counsel to the Official Committee of Unsecured Creditors for Payment of Compensation

and Reimbursement of Expenses Incurred from February 1, 2020 through February 29, 2020 [Dkt.

No. 954] (the “Second Fee Statement”). Through its Second Fee Statement, Ice Miller requested

interim allowance of $162,722.50 in fees and $74.96 in expenses for the period beginning February

1, 2020 through February 29, 2020, and payment of $130,178.00 (representing 80% of the fees to

be allowed) and reimbursement of $74.96 (representing 100% of expenses to be allowed) for a

total distribution of $130,252.96 in accordance with the Interim Compensation Procedures Order.

No party objected, and on May 5, 2020, Ice Miller received the sum of $130,252.96 from the

Debtors.




                                                10
         Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020          Page 11 of 36




       18.    On June 16, 2020, Ice Miller filed its Third Monthly Fee Statement of Ice Miller

LLP as Counsel to the Official Committee of Unsecured Creditors for Payment of Compensation

and Reimbursement of Expenses Incurred from March 1, 2020 through March 31, 2020 [Dkt. No.

1070] (the “Third Fee Statement”). Through its Third Fee Statement, Ice Miller requested interim

allowance of $171,653.50 in fees and $3,863.39 in expenses for the period beginning March 1,

2020 through March 31, 2020, and payment of $137,322.80 (representing 80% of the fees to be

allowed) and reimbursement of $3,863.39 (representing 100% of expenses to be allowed) for a

total distribution of $141,186.19 in accordance with the Interim Compensation Procedures Order.

No party objected and Ice Miller received the sum of $141,186.19 from the Debtors.

       19.      On June 19, 2020, Ice Miller filed its Fourth Monthly Fee Statement of Ice Miller

LLP as Counsel to the Official Committee of Unsecured Creditors for Payment of Compensation

and Reimbursement of Expenses Incurred from April 1, 2020 through April 30, 2020 [Dkt. No.

1074] (the “Fourth Fee Statement”). Through its Fourth Fee Statement, Ice Miller requested

interim allowance of $183,392.50 in fees and $0.00 in expenses for the period beginning April 1,

2020 through April 30, 2020, and payment of $146,714.00 (representing 80% of the fees to be

allowed) and reimbursement of $0.00 (representing 100% of expenses to be allowed) for a total

distribution of $146,714.00 in accordance with the Interim Compensation Procedures Order. No

party objected and Ice Miller received the sum of $146,714.00 from the Debtors.

       20.    On September 8, 2020, Ice Miller filed its Fifth Monthly Fee Statement of Ice Miller

LLP as Counsel to the Official Committee of Unsecured Creditors for Payment of Compensation

and Reimbursement of Expenses Incurred from May 1, 2020 through May 31, 2020 [Dkt. No.

1135] (the “Fifth Fee Statement”). Through its Fifth Fee Statement, Ice Miller requested interim

allowance of $366,289.50 in fees and $6,011.63 in expenses for the period beginning May 1, 2020




                                               11
         Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020         Page 12 of 36




through May 31, 2020, and payment of $293,031.60 (representing 80% of the fees to be allowed)

and reimbursement of $6,011.63 (representing 100% of expenses to be allowed) for a total

distribution of $293,031.60 in accordance with the Interim Compensation Procedures Order. No

party objected and Ice Miller received the sum of $293,031.60 from the Debtors.

       21.     Contemporaneous with filing this interim application, Ice Miller filed its Sixth

Monthly Fee Statement of Ice Miller LLP as Counsel to the Official Committee of Unsecured

Creditors for Payment of Compensation and Reimbursement of Expenses Incurred from June 1,

2020 through June 30, 2020 (the “Sixth Fee Statement”). Through its Sixth Fee Statement, Ice

Miller requested interim allowance of $284,108.50 in fees and $10,291.41 in expenses for the

period beginning June 1, 2020 through June 30, 2020, and payment of $227,286.80 (representing

80% of the fees to be allowed) and reimbursement of $10,291.41 (representing 100% of expenses

to be allowed) for a total distribution of $237,578.21 in accordance with the Interim Compensation

Procedures Order.

       22.       Contemporaneous with filing this interim application, Ice Miller filed its Seventh

Monthly Fee Statement of Ice Miller LLP as Counsel to the Official Committee of Unsecured

Creditors for Payment of Compensation and Reimbursement of Expenses Incurred from July 1,

2020 through July 31, 2020 (the “Seventh Fee Statement”). Through its Seventh Fee Statement,

Ice Miller requested interim allowance of $225,124.50 in fees and $4,978.40 in expenses for the

period beginning July 1, 2020 through July 31, 2020, and payment of $180,099.60 (representing

80% of the fees to be allowed) and reimbursement of $4,978.40 (representing 100% of expenses

to be allowed) for a total distribution of $185,078.00 in accordance with the Interim Compensation

Procedures Order.




                                               12
          Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020          Page 13 of 36




       23.     Contemporaneous with filing this interim application, Ice Miller filed its Eighth

Monthly Fee Statement of Ice Miller LLP as Counsel to the Official Committee of Unsecured

Creditors for Payment of Compensation and Reimbursement of Expenses Incurred from August 1,

2020 through August 31, 2020 (the “Eighth Fee Statement”). Through its Eighth Fee Statement,

Ice Miller requested interim allowance of $313,298.50 in fees and $1,275.00 in expenses for the

period beginning August 1, 2020 through August 31, 2020, and payment of $250,638.80

(representing 80% of the fees to be allowed) and reimbursement of $1,275.00 (representing 100%

of expenses to be allowed) for a total distribution of $251,913.80 in accordance with the Interim

Compensation Procedures Order.

       24.     Accordingly, as of the date of this Application, the Debtors have paid Ice Miller

$1,494,698.30 of the $2,665,399.21 in fees sought to be allowed pursuant to this Application, with

$1,170,700.91 remaining to be paid upon entry of an order approving this Application.

                                           Case Status

       25.     Since its retention, Ice Miller has worked diligently on behalf of the Committee in

an effort to investigate the events that gave rise to these Chapter 11 Cases, analyze all potential

avenues for recovery for the Debtors’ creditors, and maximize the Debtors’ bankruptcy estates.

The following timeline discusses several of the major events in this case that have required

substantial work on behalf of Ice Miller and the Committee’s other professionals.

       The DIP Financing Motion

       26.     On August 12, 2019, the Debtors filed their Emergency Motion for Entry of Interim

and Final Orders (I) Authorizing Post-Petition Secured Superpriority Financing pursuant to

Bankruptcy Code Sections 105(a), 362, 364(c)(1), 364(c)(2), 364(c)(3) and 364(d), (II)

Authorizing the Debtors’ Use of Cash Collateral pursuant to Bankruptcy Code Section 363(c),




                                                13
          Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020          Page 14 of 36




(III) Granting Adequate Protection pursuant to Sections 361, 363 and 364 of the Bankruptcy Code,

(IV) Modifying the Automatic Stay and (V) Setting Final Hearing pursuant to Bankruptcy Rules

4001(b) and 4001(c) (the “DIP Financing Motion”).

       27.     On August 16, 2019, the Indiana Bankruptcy Court entered an order approving the

DIP Financing Motion on an interim basis.

       28.     On August 22, 2019, the United States Trustee, pursuant to 11 U.S.C. § 1102,

appointed the Committee.

       29.     On September 5, 2019, the Committee filed its objection to the DIP Financing

Motion. Among other things, the Committee asserted that it should be granted the authority to

challenge KeyBank’s claims and liens as a condition of granting final relief under the DIP

Financing Motion.

       30.     On September 12, 2019, the Indiana Bankruptcy Court entered the Final DIP Order,

which granted the Debtors and KeyBank very broad relief, but preserved for the Committee the

ability to challenge KeyBank’s claims and liens.

       The Bid Procedures Motion and the Sale Motion

       31.     On August 19, 2019, less than two weeks after the Petition Dates, the Debtors filed

their Motion For Entry of an Order (I) Approving the Bidding Procedures, (II) Scheduling the Bid

Deadlines and the Auction, (III) Approving the Form and Manner of Notice Thereof, and (IV)

Granting Related Relief (the “Bid Procedures Motion”) [Dkt. No. 139]. In it, the Debtors laid out

their plan for a “going concern” sale of the Debtors’ business.

       32.     On August 26, 2019, the Committee filed an objection to the Bid Procedures

Motion [Dkt. No. 169] as did the United States Trustee [Dkt. No. 166].




                                                14
              Case:20-00325-swd             Doc #:1210 Filed: 10/26/2020                 Page 15 of 36




           33.      On August 29, 2019, the Indiana Bankruptcy Court entered an order granting the

Bid Procedures Motion as to the timing and process of the proposed sale of substantially all of the

Debtors’ Assets, but reserving its ruling on many of the Committee’s and the United States

Trustee’s other objections (the “Bid Procedures Order”) [Dkt. No. 203].

           34.      On September 12, 2019, the Debtors filed their Motion for Entry of an Order (I)

Approving the Sale of Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests,

(II) Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases, and (III) Granting Related Relief (the “Sale Motion”) [Dkt. No. 270]. And on September

19, 2019, the Debtors filed a Notice of Successful Bidder and Purchase Agreement [Dkt. No. 298].

Despite the Debtors’ prior assertion that they reached out to over 70 potential buyers and were in

active discussions with ten, only two interested parties submitted bids. One potential bidder

ultimately withdrew its interest, leaving PrimePay as the only bidder. PrimePay’s offer essentially

involved purchasing the Debtors’ customer lists for $3.5 million and winding down the Debtors as

a going concern.

           35.      The Committee, the United States Trustee, and multiple creditors objected to the

Sale Motion. [Dkt. Nos. 303, 305, 307, 309, 312, 317, and 318].

           36.      On September 30, 2019, the Indiana Bankruptcy Court entered its order approving

the Sale Motion.

           The Khan Bankruptcies

           37.      On or about October 8, 2019, Khan2 and certain entities he controls3 (the “Khan

Entities,” and with Khan, the “Khan Debtors”) filed voluntary petitions for relief under Chapter

2   In re Najeeb Ahmed Khan, Bankr. W.D. Mich. Case No. 19-04258-swd.
3In re Khan Aviation, Inc., Bankr. W.D. Mich. Case No. 19-04261-swd; In re GN Investments, LLC, Bankr. W.D. Mich. Case
No. 19-04262-swd; KRW Investments, Inc., Bankr. W.D. Mich. Case No. 19-04264-swd; NJ Realty, LLC, Bankr. W.D. Mich.




                                                           15
             Case:20-00325-swd            Doc #:1210 Filed: 10/26/2020                 Page 16 of 36




11 in the United States Bankruptcy Court for the Western District of Michigan. Mark Iammartino

is the duly appointed Chapter 11 Trustee for Khan’s bankruptcy estate (the “Khan Trustee”). Kelly

Hagan is the duly appointed Chapter 11 Trustee in the Khan Entities’ bankruptcy estates (the

“Khan Entities Trustee”).

         38.      On November 1, 2019, the United States Trustee appointed an official committee

of unsecured creditors for the Khan bankruptcy estate (the “Khan Committee”).

         39.      On November 22, 2019, the United States Trustee, the Khan Trustee, and the Khan

Entities Trustee conducted a meeting of creditors as required by 11 U.S.C. § 341 for each of the

Khan Debtors’ cases.

         40.      Since the filing of the Khan Debtors’ cases, the two trustees have proceeded to

liquidate the personal property assets of the Khan Debtors, most of which the Committee believes

were acquired with IOI customer funds, and the proceeds of which should be used to pay IOI’s

creditors.

         The Nancy Khan Mediation

         41.      During the pendency of these Chapter 11 Cases, as well as during the pendency of

the bankruptcy cases filed by the Khan Debtors, Khan’s wife Nancy Khan instituted a separate

maintenance action in Michigan domestic relations court and sought relief from stay to permit that

court to divide the Khans’ marital assets. Despite the Committee’s understanding that almost all

of the Khans’ marital assets are proceeds of fraud derived from IOI’s customers’ funds, Nancy

Khan asserted an interest in a huge portion of the equity in the Khan Debtors’ estates.

         42.      The parties were ultimately referred to mediation before Judge Rhodes in an

attempt to resolve these issues so that the assets of the Khan Debtors’ estates could flow to the


Case No. 19-04266-swd; In re NAK Holdings, LLC, Bankr. W.D. Mich. Case No. 19-04267-swd; Sarah Air, LLC, Bankr. W.D.
Mich. Case No. 19-04268-swd.


                                                         16
           Case:20-00325-swd              Doc #:1210 Filed: 10/26/2020                Page 17 of 36




victims of the fraud. The Committee and its professionals have been actively involved in these

negotiations in order to maximize the recovery available for the Debtors’ creditors and the victims

of the fraud. The mediation ultimately resulted in a settlement under which Mrs. Khan agreed to

withdraw her filed claim and waive any right to any recovery in any of the related bankruptcy

cases in exchange for the abandonment of certain specifically identified estate property to her. See

Order Approving Global Settlement Agreement with Nancy L. Khan (Doc. 1113) at ¶ 9.

        The Wells Fargo Dispute

        43.      In November 2019, Wells Fargo filed a motion for relief from stay seeking court

approval to set off positive balances in accounts in the name of Debtors IOI and Timeplus against

an overdraft on a third account in the name of IOI. On behalf of the Committee, Ice Miller

analyzed the issues presented by the motion and filed an objection to it, and given the fact-intensive

nature of the issues presented, sought discovery from Wells Fargo. Ice Miller participated in

numerous settlement discussions regarding the Wells Fargo issues, including an in-person meeting

and several conference calls. These negotiations resulted in a settlement, which is currently

pending Court approval.4

        The Committee’s Investigation

        44.      Pursuant to its powers and duties under 11 U.S.C. § 1103(c), the Committee has

been diligently investigating the Debtors’ prepetition acts, conduct, assets, liabilities, and financial

condition and the operation of Debtors’ businesses, including but not limited to investigating the

facts and circumstances surrounding Khan’s prepetition fraud.




4
 The Debtors recently filed a motion seeking authority to file the schedules to the parties’ Settlement Agreement
under seal. For the reasons stated in that motion, the terms of the settlement will not be detailed herein.


                                                        17
          Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020          Page 18 of 36




        45.     The Committee has so far obtained discovery from the Debtors, KeyBank, Lake

City Bank, Berkshire Bank, Chase Bank, and 1st Source Bank, and where permitted by applicable

protective orders, has shared that discovery with the Debtors and KeyBank.

        46.     Ice Miller, HAJ, and Baker Tilly are currently analyzing this information, which

the Committee believes will lead to substantial additional sources of recovery for the Debtors’

estates and creditors.

        Plan and Disclosure Statement

        47.     A disclosure statement and plan have not yet been approved and confirmed in these

Chapter 11 Cases. However, the Committee, the Debtors, the Khan Trustee, the Khan Entities

Trustee, and the Khan Committee have been diligently negotiating a potential consensual plan that

will benefit all estates and their respective creditors.

        48.     Further, the Committee has and continues to consult constantly with counsel for the

Debtors, the Khan Trustee, the Khan Entities Trustee, and the Khan Committee in order to ensure

the efficient administration of the respective estates and avoid duplication of efforts.

              Request for Compensation and Reimbursement of Fees and Expenses

        49.     Pursuant to the Interim Compensation Procedures Order, Ice Miller requests entry

of an Order (i) allowing and approving its fees and expenses incurred during the Compensation

Period on an interim basis; and (ii) directing the Committee to pay Ice Miller said fees and

expenses, including the 20% holdback from any compensation paid pursuant to a fee statement

under the Interim Compensation Procedures Order.

        50.     Ice Miller’s billing statements, attached hereto as Exhibit A, set forth in detail the

nature of the legal services rendered by Ice Miller, the dates on which Ice Miller’s personnel

rendered such legal services, the identity of Ice Miller’s attorneys and paralegals who performed




                                                   18
          Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020          Page 19 of 36




such legal services, the time spent by each of Ice Miller’s personnel in performing such legal

services, the hourly rate charged for each of the professionals, the amount of fees attributable to

each such legal service performed by Ice Miller’s attorneys, and break time and expenses out into

matters related to well-defined categories of services. Exhibit A-1 consists of billing statements

for the period covered by the First Fee Statement, August 23, 2019 through January 31, 2020.

Exhibit A-2 consists of billing statements for the period covered by the Second Fee Statement,

February 1, 2020 through February 29, 2020. Exhibit A-3 consists of billing statements for the

period covered by the Third Fee Statement, March 1, 2020 through March 31, 2020. Exhibit A-4

consists of billing statements for the period covered by the Fourth Fee Statement, April 1, 2020

through April 30, 2020. Exhibit A-5 consists of billing statements for the period covered by the

Fifth Fee Statement, May 1, 2020 through May 31, 2020. Exhibit A-6 consists of billing

statements for the period covered by the Sixth Fee Statement, June 1, 2020 through June 30, 2020.

Exhibit A-7 consists of billing statements for the period covered by the Seventh Fee Statement,

July 1, 2020 through July 31, 2020. Exhibit A-8 consists of billing statements for the period

covered by the Eighth Fee Statement, August 1, 2020 through August 31, 2020.

       51.     The attached cover sheet contains a summary of the fees and expenses incurred by

Ice Miller during the Compensation Period. All of the services performed by Ice Miller have been

billed at the hourly rates established by Ice Miller by all denoted timekeepers as set forth therein.

       52.     During the Compensation Period, Ice Miller attorneys and paraprofessionals

expended a total of 5,192.40 hours in connection with the reasonable and necessary services

performed for the Committee. The amount of fees incurred during the Compensation Period totals

$2,665,399.21. This value reflects a total courtesy discount of $187,797.04 applied to fees under

categories for Asset Analysis and Recovery, Employment and Fee Applications and various other




                                                 19
          Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020           Page 20 of 36




categories. The timing of and relief sought in the Debtors’ motion to approve the Interim

Compensation Procedures created some inefficiencies in Ice Miller’s completion of its first interim

fee application, which is being filed contemporaneously with this monthly fee statement. Ice

Miller applied discounts so as not to burden the estate with the increased time required to account

for these issues. Discounts were also applied where Ice Miller performed certain tasks at the

Committee’s request but agreed to discount some or all of the time for cost efficiency, such as

certain witness examinations under oath.        Additionally, as reflected in Ice Miller’s billing

statements, a number of time entries were given “No Charge” courtesy discounts for instances

when the complexity or urgency of certain matters required the participation of multiple Ice Miller

attorneys collaborating their efforts. While such courtesy discounts were voluntarily applied to

this Statement, Ice Miller maintains that all tasks performed during this Compensation Period were

necessary and beneficial to the Committee’s discharge of its powers and duties and Ice Miller

reserves the right to seek compensation for performance of any such tasks in future Statements.

       53.     The attached cover sheet also contains a summary of timekeepers included in this

Application who performed services for the Committee during the Compensation Period, the

capacities in which each timekeeper is employed by Ice Miller, the department in which each

timekeeper practices, the hourly billing rate charged by Ice Miller for services performed by each

timekeeper, the year in which each timekeeper was first licensed to practice law, where applicable,

and the aggregate number of hours expended and fees billed by each timekeeper. The hourly

billing rates for legal services are identical to the rates generally charged by Ice Miller to its non-

bankruptcy clients.

       54.     During the Compensation Period, Ice Miller incurred expenses in connection with

its representation of the Committee totaling $44,687.30. Itemizations of these expenses are




                                                  20
          Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020           Page 21 of 36




attached hereto as Exhibit B-1, B-2, B-3, B-4, B-5, B-6, B-7 and B-8, respectively covering

expenses sought under the First Fee Statement, Second Fee Statement, Third Fee Statement, Fourth

Fee Statement, Fifth Fee Statement, Sixth Fee Statement, Seventh Fee Statement and Eighth Fee

Statement. The attached cover sheet contains an expense summary specifying the categories of

expenses for which Ice Miller is seeking reimbursement and the total amount for each such expense

category. Ice Miller submits that each expenditure was a necessary and reasonable cost incident

to the performance of Ice Miller’s services for the Committee.

       55.     There is no agreement or understanding between Ice Miller and any other person,

other than members of Ice Miller, for the sharing of compensation to be received for services

rendered in these cases. During the Compensation Period, Ice Miller has not received any payment

or promises of payment from any source for services rendered or to be rendered in any capacity

whatsoever in connection with the matters covered by this Application (other than in accordance

with the Interim Compensation Procedures Order).

       56.     The fees charged by Ice Miller in this case are billed in accordance with Ice Miller’s

existing billing rates and procedures in effect during the Compensation Period. The rates Ice Miller

charges for the services rendered by its professionals and paraprofessionals in these Chapter 11

Cases generally are the same rates Ice Miller charges for non-bankruptcy matters. Such fees are

reasonable based on the customary compensation charged by comparably skilled practitioners in

comparable bankruptcy and non-bankruptcy cases in a competitive national legal market.

      Summary of Services Performed by Ice Miller during the Compensation Period

       57.     During the Compensation Period, Ice Miller performed the professional services

described herein for the Committee in order to efficiently and thoroughly assist the Committee

with its duties in these Chapter 11 Cases.



                                                21
          Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020           Page 22 of 36




       58.     The following is a summary of the significant professional services rendered by Ice

Miller during the Compensation Period, organized in accordance with Ice Miller’s internal system

of project or task codes, which are derived directly from applicable UST Guidelines.

       Asset Analysis and Recovery (Matter 00002): $1,656,118.00 (3070.2 hours)

       59.     Time billed to this category includes initial internal and external planning and

strategy efforts related to identifying and liquidating assets and claims for the benefit of the estate;

preparation of Rule 2004 motions against KeyBank, Wells Fargo, Lake City Bank, Berkshire

Bank, 1st Source Bank, Bank of America, PNC Bank, Cornerstone CPA Group, and Crowe to

obtain information about the movement of the Debtors’ assets prepetition and information

regarding the prepetition fraud and to assess possible claims the Debtors’ estates may have;

obtaining extensive consensual discovery from the Debtors and KeyBank; negotiation of

protective orders and an information sharing protocol to facilitate discovery; analysis of Khan’s

personal assets and those of the Khan Entities; complex investigation of the Debtors’ books,

records, and other financial information; extensive analysis of potential claims and causes of action

against Khan, KeyBank, other processing banks, and other parties in interest; coordination with

the Committee’s financial advisor, Baker Tilly, regarding same; coordination with counsel for the

Debtors, counsel for Khan Trustee, counsel for the Khan Entities Trustee, and counsel for the Khan

Committee regarding same; and conducting interviews of Khan and the Debtors’ representatives.

       60.     The time spent in this category has directly benefited the Debtors’ estates and their

creditors. The Committee and its professionals have been actively analyzing multiple sources of

recovery, including potential claims against Khan, his entities, KeyBank, other processing banks,

and the Debtors’ prepetition professionals. Khan’s fraudulent scheme was lengthy and complex.

As a result, factual discovery and claim assessment in this case was also complex. By coordinating




                                                  22
          Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020         Page 23 of 36




with the Debtors and other parties in interest, Ice Miller has facilitated the fast and efficient

assembly and dissemination of discoverable information. To date, Ice Miller is the only estate

fiduciary that has conducted any extensive Rule 2004 discovery. Because of Ice Miller’s efforts,

the Committee and the Debtors’ estates should soon be in a position to recover substantial assets

for the benefit of the Debtors’ creditors.

       61.       The Committee therefore asserts that all of the time billed to this category

constitutes reasonable and necessary expenses commensurate with a case of this size and

complexity that benefited the estates at the time provided.

       Asset Disposition (Matter 00003): $97,162.50 (151.6 hours)

       62.       This category contains work specifically related to the disposition of the Debtors’

business, including analysis of the proposed bid procedures for the sale of the Debtors’ business;

drafting the Committee’s objection to same; communications with Debtors’ counsel, KeyBank,

and the United States Trustee regarding same; analysis of the Debtors’ Sale Motion; drafting of

the Committee’s objection to same; preparation of discovery for a contested sale hearing; review

of competing asset purchase agreements from prospective purchasers; review of the transition

services agreement for sale of Debtors’ business; the completion of negotiations to finalize the sale

of Debtors’ business and protect its existing creditors and customers; representation of the

Committee and the interests of its constituency with respect to the Nancy Khan mediation; and

representation of the Committee and the interests of its constituency with respect to the Wells

Fargo dispute.

       63.       Ice Miller’s work in this category has been of substantial value to the Debtors’

estates. As was laid out in the objections to the Bid Procedures Motion filed by the Committee

and the United States Trustee, and as was reaffirmed by the objections of the Committee, the




                                                 23
           Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020         Page 24 of 36




United States Trustee, and multiple creditors to the Sale Motion, the Debtors’ plan to sell its

customer list raised several trouble concerns, including:

              the extremely accelerated schedule under which the Debtors wished to
               conduct a sale;

              the lack of information provided by the Debtors;

              the apparent failure to prime the market or conduct a robust sale process
               intended to maximize value for the estates;

              the fact that the sale would constitute an impermissible sub rosa plan;

              the impropriety of certain bid protections; and

              the fact that the sale appeared designed solely to benefit KeyBank and not
               the estates’ thousands of other creditors.

       64.     The efforts of Ice Miller, along with HAJ and the United States Trustee, helped

ensure that the sale was fair and robust, that the Debtors’ creditors and customers were protected,

and that all relevant issues were presented to the Indiana Bankruptcy Court for consideration. In

addition to ensuring the best sale under the circumstances, Ice Miller and HAJ obtained guaranties

that the Debtors’ existing customers, who make up a substantial portion of the Committee’s

constituency and who were the direct victims of Khan’s alleged fraud, would have continuing

service pending the transition from IOI to PrimePay and would have their personal data protected.

While the Committee continues to believe that a better price could have been had for the Debtors’

business as a going concern, Ice Miller’s work on behalf of the Committee in this category was

reasonable, necessary, and commensurate with a case of this size and complexity and benefited

the estates at the time provided.

       Avoidance Action Analysis (Matter 00005): $154,884.50 (301.3 hours)
       65.     This category includes work performed by Ice Miller related to its investigation and

analysis of potential avoidance actions, including an examination of potential causes of action

against KeyBank; analysis of the discovery related to such causes of actions; drafting of a


                                                24
            Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020         Page 25 of 36




complaint to challenge KeyBank’s prepetition claims and liens and assert other claims against

KeyBank related to Khan’s alleged fraud; analysis of the effect of the Final DIP Order as it relates

to the Committee’s standing to bring such a challenge; and preparation of a motion to confirm such

standing.

        66.     The efforts of Ice Miller and the Committee’s other professionals have been vitally

important to the Debtors’ estates. Because of the unusually broad relief granted by the Indiana

Bankruptcy Court in the Final DIP Order, unless KeyBank’s claims and liens are timely

challenged, KeyBank’s claims would be entitled to priority over essentially all of the assets of the

Debtors’ estates to the prejudice of all other creditors. The Court has confirmed the Committee’s

standing to bring claims against KeyBank, which the Committee anticipates will provide a

substantial benefit to the estates and their creditors.

        67.     The fees in this category constitute reasonable and necessary expenses

commensurate with a case of this size and complexity that benefited the estates at the time

provided.

                     Case Administration (Matter 00008): $269,863.00 (486 hours)
        68.     Work in this category includes review of first day declarations and pleadings; calls

with the Committee and the Committee’s chair; interviews with financial advisors; preparation of

Committee bylaws; communications with the United States Trustee regarding certain

administrative matters; preparation of internal billing procedures and guidelines; preparation of

the Committee’s Rule 2019 statement; resolution of conflicts issues; notices of appearance;

deadline tracking; pro hac vice applications; transcript requests; venue transfer issues; reviews of

Debtors’ monthly operating reports; work assignment and management; coordination with counsel

for the Debtors, the Khan Trustee, the Khan Entities Trustee, and the Khan Committee; and other

legal work necessary to the functioning of the Committee and administration of the case.


                                                  25
          Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020          Page 26 of 36




        69.      The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.

                Employee Benefits and Pensions (Matter 00011): $24,515.00 (38.8 hours)
        70.      Work in this category primarily involved Ice Miller’s review of the Debtors’ Key

Employee Retention Program (“KERP”) and Key Employee Incentive Program (“KEIP”) motion

[Dkt. No. 221], which included comparing the KERP and KEIP against plans approved and

disapproved in similar cases; drafting and filing an objection to said motion; and consulting with

the Debtors to ensure the terms ultimately approved by the Indiana Bankruptcy Court were

beneficial to creditors of the Debtors’ estates.

        71.      The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.

              Employment and Fee Applications (Matter 00012): $168,288.50 (370.8 hours)
        72.      Work in this category included work related to preparation of Ice Miller’s retention

application; work related to Baker Tilly’s retention application; and work related to preparation of

the First Fee Statement, the Second Fee Statement, and this initial interim fee application. Note

that Ice Miller initially prepared this Application through December 31, 2019. The Debtors then

sought leave of the Court to approve interim compensation procedures that required the filing of

fee statements prior to a date certain, after which fee applications could then be filed. As a result,

Ice Miller was required to draft and file the First Fee Statement and Second Fee Statement, and

then redraft this Application. The fees included in this Application for preparation of Ice Miller’s

fee statements and this Application total no more than $133,369.46, which is approximately 5%

of the total fees sought.


                                                   26
          Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020         Page 27 of 36




       73.     The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.

      Employment and Fee Application Objections (Matter 00013): $13,699.00 (22.6 hours)
       74.     This category involved reviewing the employment applications for the Debtors’

professionals; filing a limited response to those applications; discussions with the Debtors’

professionals regarding the Committee’s objections; and the negotiation of an agreed entry

resolving same. This category also contains work relating to the review of the various reports and

fee applications filed by the Debtors’ professionals, including the review and objection to Huron’s

First Staffing Report and the resolution of issues related thereto.

       75.     The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.

              Financing and Cash Collateral (Matter 00014): $87,440.50 (142.2 hours)
       76.     Most of the work in this category is related to the Debtors’ DIP Financing Motion,

including analysis of the DIP Financing Motion and its impact on the estates; the Committee’s

ability to challenge KeyBank’s claims and liens; and the effect the financing and related

superpriority liens would have on assets available to unsecured creditors. This work also involved

the drafting and filing the Committee’s objection to the DIP Financing Motion; discussions with

the Debtors and their counsel regarding the effects thereof; cash flow issues related thereto; and

the need for financing in order to complete the Debtors’ asset sale. Further, work in this category

involved analysis of the Debtors’ cash management motion [Dkt. No. 7].

       77.     The Final DIP Order granted extremely broad, sweeping relief to the Debtors in

favor of KeyBank, including full cross-collateralization of superpriority liens granted to KeyBank,


                                                 27
          Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020         Page 28 of 36




which amounted to a de facto substantive consolidation of the Debtors’ assets for purposes of

securing the DIP financing facility. To preserve the Committee’s rights and protect the estates,

Ice Miller and HAJ prepared a motion for stay pending appeal, assessed the likelihood of success

on appeal, and prepared a notice of appeal. Ultimately, after analyzing the circumstances and

likelihood of success, the Committee elected not to appeal.

       78.     The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided. Specifically, based upon the magnitude of the relief at

issue and the potential that unsecured creditors would be irreversibly prejudiced by the relief

granted in the Final DIP Order, the Committee asserts that the fees incurred in opposing entry of

the Final DIP Order and preparing for a possible appeal thereof were reasonable and necessary

when incurred, notwithstanding the Committee’s ultimate election to not appeal.

     Meetings and Communications with Creditors (Matter 00015): $18,425.00 (29.9 hours)

       79.     This category includes various communications with the estates creditors. Ice

Miller professionals occasionally receives inquiries from various interested parties concerning the

Chapter 11 Cases. While Ice Miller does not represent these creditors, its professionals do their

best to provide relevant and helpful information to any party making inquiries. This category does

not include meetings with the Committee itself or amongst creditors that are members of the

Committee acting in that capacity – such meetings are categorized based on the purpose and

subject matter of those meetings.

       80.     The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.




                                                28
          Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020          Page 29 of 36




               Non-working Travel (Matter 00016): $54,470.75 (143.2 hours)

       81.     In the course of their representation of the Committee, Ice Miller professionals have

travelled to various locations, including South Bend, Kalamazoo, and Chicago, to attend hearings,

engage in settlement conferences, and attend mediation.           Whenever possible, Ice Miller

professionals have appeared at meetings and hearings using attorneys in the geographic areas

closest to the hearing or meeting to minimize non-working travel expenses. Further, Ice Miller

has frequently used telephone or video conferencing to conduct meetings and settlement

conferences to avoid non-working travel all together. Still, for several hearings and settlement

conferences, Ice Miller professionals deemed it necessary for certain individuals to attend in

person based upon the strategic importance of said hearings and conferences and the issues at

stake. Where non-working travel was necessary, Ice Miller professionals attempted to use that

time productively and deducted from said travel any time spent doing billable work. Any time

incurred by Ice Miller professionals in this category was billed at 50% of that professional’s normal

hourly rate.

       82.     The Committee asserts that all of said non-working travel constitutes reasonable

and necessary expenses commensurate with a case of this size and complexity that benefited the

estates at the time provided.

               Plan and Disclosure Statement (Matter 00017): $42,095.50 (57.9 hours)
       83.     This category involves work related to the analysis and formulation of a plan of

reorganization consistent with the Committee’s powers and duties under 11 U.S.C. § 1103, as well

as review of the Debtors’ exclusivity motion. Specifically, time in this category relates to the

Committee’s negotiations with the Debtors, KeyBank, the Khan Trustee, the Khan Entities

Trustee, and the Khan Committee towards a consensual plan.




                                                 29
          Case:20-00325-swd          Doc #:1210 Filed: 10/26/2020           Page 30 of 36




       84.     The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.

       Relief from Stay and Adequate Protection (Matter 00019): $99,286.00 (166.9 hours)
       85.     Work in this category relates to the Debtors’ adversary proceeding to extend the

automatic stay to and impose an 11 U.S.C. § 105 injunction, 1st Source Bank’s motion for relief

from stay, Nancy Khan’s motion for relief from stay, and Wells Fargo Bank’s motion for relief

from stay and the mediation related thereto. As noted above, substantial time was spent resolving

the disputes with Nancy Khan and Wells Fargo. The resolution of these disputes provides

substantial benefits to the Debtors’ estates.

       86.     The Committee asserts that all of the time billed to this category constitutes

reasonable and necessary expenses commensurate with a case of this size and complexity that

benefited the estates at the time provided.

       87.     The above descriptions serve as a general summary of the services provided by Ice

Miller in these Chapter 11 Cases and are intended only to highlight areas of particular importance

in this case. A complete description of all activities performed by Ice Miller is found in Ice Miller’s

billing statements from all Fee Statements filed to date, attached hereto as Exhibits A-1 through

A-8.

       88.     The foregoing professional services performed by Ice Miller were necessary and

appropriate to advise and represent the Committee in these Chapter 11 Cases during the

Compensation Period. The professional services performed by Ice Miller were in the best interests

of the Committee, its constituents, and the Debtors’ estates. Compensation for such services as

requested is commensurate with the complexity, importance, and nature of the issues and tasks




                                                  30
          Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020           Page 31 of 36




involved. The professional services were performed expeditiously and efficiently, and Ice Miller

took all appropriate attempts to avoid duplication of work when possible.

                       Actual and Necessary Disbursements of Ice Miller

       89.     As is disclosed on Exhibits B-1 through B-8, Ice Miller disbursed $44,687.30 as

expenses incurred in providing professional services during the Compensation Period. These

expenses are reasonable and necessary and were essential to providing the professional services

during the Compensation Period.

       90.     With respect to photocopying expenses, in compliance with the Fee Guidelines, Ice

Miller charged $.05 per page for black and white copies and $.15 per page for color copies. Ice

Miller does not charge for local or long distance telephone charges unless a multi-party conference

line is used. For multi-party conference calls, Ice Miller re-charges clients the actual out-of-pocket

costs incurred for use of a multi-party conference call service provider. Each of these categories

of expenses does not exceed the maximum rate set by the Fee Guidelines. These charges are

intended to cover Ice Miller’s direct operating costs, which costs are not incorporated into the Ice

Miller hourly billing rates.

       91.     The amount of the standard photocopying charge is intended to allow Ice Miller to

cover the related expenses of its photocopying service. A determination of the actual expenses per

page for photocopying, however, is dependent on both the volume of copies and the total expenses

attributable to photocopying on an annual basis.

                       The Requested Compensation Should Be Allowed

       92.     Section 331 of the Bankruptcy Code provides for interim compensation of

professionals and incorporates the substantive standards of section 330 of the Bankruptcy Code to

govern the Court’s award of such compensation. Section 330 provides that a Court may award a




                                                 31
           Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020           Page 32 of 36




professional employed under section 327 of the Bankruptcy Code “reasonable compensation for

actual, necessary services rendered [and] reimbursement for actual, necessary expenses.” Section

330(a)(3) also sets forth the criteria for the award of such compensation and reimbursement:

         In determining the amount of reasonable compensation to be awarded to [a]
         professional person, the court shall consider the nature, the extent, and the value
         of such services, taking into account all relevant factors, including –
                (A)     the time spent on such services;
                (B)     the rates charged for such services;
                (C)     whether the services were necessary to the administration of, or
                beneficial at the time at which the service was rendered toward the
                completion of, a case under this title;
                (D)     whether the services were performed within a reasonable amount
                of time commensurate with the complexity, importance, and nature of the
                problem, issue, or task addressed;
                (E)     with respect to a professional person, whether the person is board
                certified or otherwise has demonstrated skill and experience in the
                bankruptcy field; and
                (F)     whether the compensation is reasonable based on the customary
                compensation charged by comparably skilled practitioners in cases other
                than cases under this title.

11 U.S.C. § 330(a)(3).

        93.    In the instant case, Ice Miller submits that the services for which it seeks

compensation and the expenditures for which it seeks reimbursement in this Application were

necessary for and beneficial to the Committee’s discharge of its powers and duties in these Chapter

11 Cases. Such services and expenditures were necessary to and in the best interests of the

Committee, its constituents and the Debtors’ estates. The compensation requested herein is

reasonable in light of the nature, extent, and value of such services to the Committee and all parties

in interest.

        94.    Compensation for the foregoing services as requested is commensurate with the

complexity, importance, and nature of the problems, issues, and tasks involved. The professional

services were performed expediently and efficiently.



                                                 32
          Case:20-00325-swd         Doc #:1210 Filed: 10/26/2020           Page 33 of 36




       95.      In sum, the services rendered by Ice Miller were necessary and beneficial to the

Committee and were consistently performed in a timely manner commensurate with the complexity,

importance, and nature of the issues involved. Accordingly, approval of the compensation for

professional services and reimbursement of expenses sought herein is warranted.

                                            Reservation

       96.      To the extent that fees or expenses relate to the Compensation Period but were not

processed before the preparation of, or included in, this Application, or Ice Miller has for any other

reason not sought compensation or reimbursement of expenses herein with respect to any services

rendered or expenses incurred during the Compensation Period, Ice Miller reserves the right to

request compensation for such services and reimbursement of such expenses in a supplemental or

future statement or application.

                                               Notice

       97.      In accordance with the Interim Compensation Procedures Order, a notice providing

21 days’ opportunity to object to this Application will be sent to the parties listed on the Core/2002

Service List maintained by Prime Clerk for these cases.

                                      No Previous Requests

       98.      Except for the filing of its First Fee Statement, Second Fee Statement, Third Fee

Statement, Fourth Fee Statement, Fifth Fee Statement, Sixth Fee Statement, Seventh Fee

Statement, and Eighth Fee Statement, no previous requests for the relief sought herein have been

made by Ice Miller.

       WHEREFORE, Ice Miller respectfully requests that this Court enter an Order on the

Applications:




                                                 33
  Case:20-00325-swd       Doc #:1210 Filed: 10/26/2020          Page 34 of 36




(A)   Approving and allowing on an interim basis fees in the sum of $2,665,399.21 as

      compensation for actual and necessary legal services rendered during the

      Compensation Period by Ice Miller in its representation of the Committee (the

      “Fees”);

(B)   Approving the annual increase in hourly rates for Ice Miller professionals;

(C)   Approving and allowing on an interim basis expenses totaling $44,687.30 as

      reimbursement for actual and necessary out-of-pocket costs incurred during the

      Compensation Period by Ice Miller in its representation of the Committee (the

      “Expenses”);

(D)   Directing the Debtors to disburse to Ice Miller 100% of the approved and allowed

      Fees and Expenses, less any amounts previously disbursed to Ice Miller pursuant

      to the First Fee Statement or Second Fee Statement; and

(E)   Granting such other relief as is just and proper.




                         [Signature on following page]




                                       34
  Case:20-00325-swd       Doc #:1210 Filed: 10/26/2020      Page 35 of 36




Dated: October 26, 2020           Respectfully submitted,

                                  /s/ Louis T. DeLucia
                                  Louis T. DeLucia (admitted pro hac vice)
                                  Alyson M. Fiedler (admitted pro hac vice)
                                  ICE MILLER LLP
                                  1500 Broadway, Suite 2900
                                  New York, NY 10036
                                  Telephone: (212) 835-6312
                                  Email: louis.delucia@icemiller.com
                                  Telephone: (212) 835-6315
                                  Email: alyson.fiedler@icemiller.com
                                  Co-Counsel for the Official
                                  Committee of Unsecured Creditors




                                    35
          Case:20-00325-swd        Doc #:1210 Filed: 10/26/2020         Page 36 of 36




                           CERTIFICATION OF COMPLIANCE
       I, Louis DeLucia, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of perjury

that the following is true and accurate to the best of my knowledge and belief:

       (A)     I am a partner with the applicant firm, Ice Miller LLP, and have been admitted to
               the bar of the state of New York since 2008.

       (B)     I personally performed many of the legal services rendered by Ice Miller LLP as
               counsel to the Committee and am familiar with the other work performed on behalf
               of the Committee in by the lawyers and paraprofessionals at Ice Miller LLP.

       (C)     I have reviewed the foregoing Application, and the facts set forth therein are true
               and correct to the best of my knowledge, information, and belief. Moreover, I have
               reviewed LBR 2016-2 and the Interim Compensation Procedures Order and submit
               that this Application substantially complies with same.


Dated: October 26, 2020
                                             /s/ Louis T. DeLucia
                                             Louis T. DeLucia




                                                36
